
	
		II
		111th CONGRESS
		2d Session
		S. 3740
		IN THE SENATE OF THE UNITED STATES
		
			August 5, 2010
			Mr. Begich introduced
			 the following bill; which was read twice and referred to the
			 Committee on Indian
			 Affairs
		
		A BILL
		To supplement State jurisdiction in Alaska Native
		  villages with Federal and tribal resources to improve the quality of life in
		  rural Alaska while reducing domestic violence against Native women and children
		  and to reduce alcohol and drug abuse and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Alaska Safe Families and Villages Act
			 of 2010.
		2.Findings and
			 purposes
			(a)FindingsCongress
			 finds that—
				(1)while the State
			 of Alaska and numerous Alaska organizations have struggled for years to address
			 crime and substance abuse problems in Alaska, Native Villages continue to
			 suffer from disproportionally high rates of illicit drug use, alcohol abuse,
			 and domestic violence;
				(2)the suicide rate
			 in Alaska Native villages is 6 times the national average, and the
			 alcohol-related mortality rate is 3.5 times that of the general national
			 population;
				(3)Alaska Native
			 women suffer the highest rate of forcible sexual assault in the United States,
			 and an Alaska Native woman is sexually assaulted every 18 hours;
				(4)according to the
			 2006 Initial Report and Recommendations of the Alaska Rural Justice and Law
			 Enforcement Commission more than 95 percent of all crimes committed in rural
			 Alaska can be attributed to alcohol;
				(5)the cost of drug
			 and alcohol abuse in Alaska is estimated at $525,000,000 per year;
				(6)the State of
			 Alaska’s public safety system does not effectively serve vast areas of the
			 State in which many remote Alaska Native villages are located, except in
			 response to serious crimes involving severe injury or death, which are handled
			 by Alaska State Troopers who are located in only a small number of hub
			 communities around the State;
				(7)extreme weather
			 conditions often prevent or delay travel into remote Alaska Native villages,
			 forcing residents to wait for several days for an Alaska State Trooper to
			 arrive and respond to these crimes, compared to a law enforcement response time
			 normally within minutes for residents of urban communities;
				(8)in many rural
			 Alaska Native villages, there is no local law enforcement presence
			 whatsoever;
				(9)to the extent
			 there are resident law enforcement officers in rural villages, they consist of
			 Village Public Safety Officers (VPSOs) through the State VPSO Program, and a
			 very limited number of other peace officers such as Village Police Officers
			 (VPOs), Tribal Police Officers (TPOs) and Community Peace Officers (CPOs) who
			 tend to have only minimal training and experience;
				(10)the VPSO Program
			 is not able to adequately serve all remote Alaska Native villages because there
			 is insufficient funding or officers to address the urgent need for additional
			 law enforcement in these communities;
				(11)the number of
			 VPSOs currently serving in Alaska is approximately 71, yet there are about 200
			 remote villages in Alaska, all of which could benefit from a law enforcement
			 presence;
				(12)studies have
			 concluded that the lack of effective law enforcement in Alaska Native villages
			 contributes significantly to increased crime, alcohol abuse, drug abuse,
			 domestic violence, and rates of suicide, poor educational achievement, and a
			 lack of economic development in those communities;
				(13)law enforcement
			 that is created and administered by Indian tribes in Alaska will be more
			 responsive to the need for greater local control, local responsibility, and
			 local accountability in the administration of justice; and
				(14)it is necessary
			 to invoke the plenary authority of Congress over Indian affairs under section 8
			 of clause 3 of article I of the Constitution, in order to improve law
			 enforcement conditions in Alaska Native villages.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to establish a
			 demonstration project under which a limited number of Indian tribes in Alaska
			 Native villages will exercise local law enforcement responsibilities to combat
			 alcohol and drug abuse and to enhance existing tribal authority over domestic
			 violence and child abuse and neglect;
				(2)to enhance
			 coordination and communication among Federal, State, tribal, and local law
			 enforcement agencies; and
				(3)to increase
			 funding for, and therefore availability of, local law enforcement.
				3.DefinitionsIn this Act:
			(1)Indian
			 tribeThe term Indian tribe means any Indian tribe,
			 band, nation, or other organized group or community of Indians recognized as
			 eligible for the services provided to Indians by the Secretary because of their
			 status as Indians, including any Alaska Native village as defined in section
			 3(c) of the Alaska Native Claims Settlement Act (43 U.S.C. 1602(c)).
			(2)ProjectThe
			 term Project means the Alaska Safe Families and Villages
			 Demonstration Project established by section 4(a).
			(3)Project
			 areaThe term Project Area means the geographical
			 area within which an Indian tribe proposes to enforce the laws of the Indian
			 tribe developed under the Project, as determined by the tribal government of
			 the applicable Indian tribe and as approved by the Office of Justice Programs
			 upon a showing that the extension of jurisdiction to such area is in the
			 interest of justice.
			(4)Tribal
			 courtThe term tribal court means any court,
			 council, or other mechanism sanctioned by an Indian tribe for the adjudication
			 of disputes, including the violation of tribal laws, ordinances, or
			 regulations.
			(5)Tribal
			 organizationThe term tribal organization has the
			 meaning given the term in section 4 of the Indian Self-Determination and Education Assistance
			 Act (25 U.S.C. 450b).
			4.Alaska Safe
			 Families and Villages Demonstration Project
			(a)Establishment
			 of projectThe Office of Justice Programs of the Department of
			 Justice shall carry out the Alaska Safe Families and Villages Demonstration
			 Project as provided by this section.
			(b)Number of
			 tribesThe Office of Justice Programs shall select not more than
			 9 Indian tribes in Alaska to participate in the Project in Alaska over a 3-year
			 period, with not more than 3 Indian tribes selected during each of fiscal years
			 2011, 2012, and 2013.
			(c)Duration of
			 projectEach Indian tribe selected to participate in the Project
			 shall remain in the Project for a period of 5 years.
			(d)Annual
			 report
				(1)In
			 generalOn or before May 1 of each year, the Attorney General
			 shall provide to the Committee on Indian Affairs of the Senate and the
			 Committee on Natural Resources of the House of Representatives a brief annual
			 report detailing activities undertaken under the Project and setting forth an
			 assessment of the Project, together with any recommendations of the Attorney
			 General for further action by Congress.
				(2)RequirementsEach
			 report submitted under this subsection shall be prepared—
					(A)in consultation
			 with the governments of Indian tribes in Alaska; and
					(B)after those
			 governments and the State of Alaska have an opportunity to comment on each
			 report prior to the finalization of the report.
					(e)Applications
				(1)CriteriaTo
			 qualify to participate in the Project, an Indian tribe in Alaska shall—
					(A)request
			 participation by resolution or other official action by the governing body of
			 the Indian tribe;
					(B)have for the
			 preceding 3 fiscal years no uncorrected significant and material audit
			 exceptions regarding any Federal contracts or grants;
					(C)demonstrate to
			 the Attorney General sufficient governance capacity to conduct the Project, as
			 evidenced by the history of the Indian tribe of operating government services,
			 including public utilities, children’s courts, law enforcement, social service
			 programs, or other activities;
					(D)demonstrate the
			 ability to sustain the goals and purposes of the Project after funding for the
			 Project has expired; and
					(E)meet such other
			 criteria as the Attorney General may promulgate, after providing for public
			 notice.
					(2)Copy to the
			 Alaska AGEach Indian tribe shall send a copy of its application
			 submitted under this section to the Attorney General of Alaska.
				(f)Tribal
			 reportingThe Attorney General may by regulation promulgate such
			 minimum reporting requirements as the Attorney General determines are
			 reasonably necessary to carry out this Act.
			(g)Public
			 commentAll applications submitted pursuant to subsection (e)
			 shall be subject to public comment for a period of not less than 30 days
			 following publication of notice in a newspaper or other publication of general
			 circulation in the vicinity of the Alaska Native village of the Indian tribe
			 requesting participation in the Project.
			(h)Planning
			 phaseEach Indian tribe selected for participation in the Project
			 shall complete a planning phase that includes—
				(1)internal
			 governmental and organizational planning;
				(2)the development
			 of written tribal law or ordinances detailing the structure and procedures of
			 the tribal court;
				(3)enforcement
			 mechanisms; and
				(4)those aspects of
			 drug- or alcohol-related matters that the Indian tribe proposes to
			 regulate.
				(i)Certification
				(1)In
			 generalUpon completion of the planning phase under subsection
			 (h), an Indian tribe shall provide to the Office of Tribal Justice—
					(A)the constitution
			 of the Indian tribe (or equivalent organic documents showing the structure of
			 the tribal government and the placement and authority of the tribal court
			 within that structure);
					(B)the written
			 tribal laws or ordinances of the Indian tribe governing court procedures and
			 the regulation and enforcement of drugs, alcohol, and related matters;
					(C)a map depicting
			 the Project Area of the Indian tribe; and
					(D)such other
			 information or materials as the Attorney General may by public notice
			 require.
					(2)CertificationThe
			 Office of Tribal Justice shall certify the completion of the planning phase
			 under this section.
				(3)TimingCertification
			 under paragraph (2) may occur at the time at which an Indian tribe applies for
			 participation in the Project if the Indian tribe demonstrates that the Indian
			 tribe has already met the requirements of the planning phase.
				(j)Effect of
			 certification
				(1)In
			 generalCommencing 30 days after the certification described in
			 subsection (i) and except as provided in paragraph (2), an Indian tribe
			 participating in the Project shall exercise jurisdiction, concurrent with the
			 civil jurisdiction of the State of Alaska under State law, over—
					(A)the drug,
			 alcohol, or related matters described in subsection (i) within the Project Area
			 of the Indian tribe; and
					(B)persons of Indian
			 or Alaska Native descent or other persons with consensual relationships with
			 the Indian tribe or a member of the Indian tribe.
					(2)SanctionsAn
			 Indian tribe participating in the Project shall impose such sanctions as shall
			 be determined by the tribal court to be appropriate, consistent with the Indian
			 Civil Rights Act and tribal law, including such measures as—
					(A)restorative
			 justice;
					(B)community
			 service;
					(C)fines;
					(D)forfeitures;
					(E)commitments for
			 treatment;
					(F)restraining
			 orders; and
					(G)emergency
			 detentions.
					(3)Agreement
			 requiredA person may not be incarcerated by an Indian tribe
			 participating in the Project except pursuant to an agreement entered into under
			 section 7.
				(4)Treatment of
			 protective ordersFor purposes of this subsection, the protective
			 order of an Indian tribe participating in the Project excluding any member or
			 non-member from a community shall be considered a civil remedy.
				(5)Emergency
			 circumstancesNothing in this subsection shall prevent an Indian
			 tribe participating in the Project from acting in the following emergency
			 circumstances:
					(A)A tribe may
			 assume protective custody of a tribal member or otherwise take action to
			 prevent imminent harm to self or others.
					(B)A tribe may take
			 immediate, temporary protective measures to address situations involving an
			 imminent threat of harm to self or others by a non-member.
					(k)Effect of
			 ActNothing in this Act—
				(1)limits, alters,
			 or diminishes the civil or criminal jurisdiction of the State of Alaska, or any
			 subdivision of that State, the United States, or any Indian tribe in Alaska,
			 including existing inherent and statutory authority of the tribes over child
			 protection, child custody, and domestic violence;
				(2)confirms or
			 denies that any area of Alaska does or does not constitute Indian
			 country;
				(3)diminishes the
			 trust responsibility of the United States to Indian tribes in Alaska, or
			 abridges or diminishes the sovereign immunity of any Indian tribe in
			 Alaska;
				(4)alters the
			 jurisdiction of the Metlakatla Indian Community within the Annette Islands
			 Reservation;
				(5)limits in any
			 manner the eligibility of the State of Alaska, any political subdivision of the
			 State, or any Indian tribe in Alaska, for any other Federal assistance under
			 any other law; or
				(6)shall be
			 construed to alter the tribes’ existing jurisdictional authority over domestic
			 violence under the Violence Against Women Act.
				(l)Liability of
			 State of AlaskaThe State of Alaska and any political subdivision
			 of the State shall not be liable for any act or omission of an Indian tribe
			 participating in the Project, including acts or omissions undertaken pursuant
			 to an intergovernmental agreement entered into under section 7.
			(m)Contracts
				(1)In
			 generalEach Indian tribe participating in the Project shall be
			 eligible for a contract from the Office of Justice Programs, in an amount not
			 to exceed $250,000 per year, for use in defraying costs associated with the
			 Project, including costs relating to—
					(A)tribal court
			 operations and personnel;
					(B)utility and
			 maintenance;
					(C)overhead;
					(D)equipment;
			 and
					(E)continuing
			 education (including travel).
					(2)RequirementsThe
			 contracts made available under this subsection shall be—
					(A)in addition to
			 such grants as may be available under this Act or other provisions of law;
			 and
					(B)awarded as
			 contracts in a form authorized by the Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450 et seq.).
					(3)Tribal
			 organizationsA tribal organization may enter into contracts on
			 behalf of an Indian tribe participating in the Project upon express written
			 delegation of authority of the Indian tribe to the tribal organization.
				(n)RegulationsThe
			 Attorney General may promulgate such regulations as the Attorney General
			 determines to be necessary to carry out this section.
			(o)Full faith and
			 credit
				(1)In
			 generalEach State shall give full faith and credit to all
			 official acts and decrees of the tribal court of an Indian tribe participating
			 in the Project to the same extent and in the same manner as such State accords
			 full faith and credit to the official acts and decrees of other States.
				(2)Other
			 lawNothing in this subsection impairs the duty of a State to
			 give full faith and credit under any other law.
				(p)Federal
			 jurisdiction
				(1)In
			 generalSubject to paragraph (2), Project Areas and Indian tribes
			 participating in the Project shall be eligible for the same law enforcement
			 programs of the Bureau of Indian Affairs and the Office of Justice Programs, as
			 are applicable to those areas under section 401 of Public Law 90–284 (25 U.S.C.
			 1321).
				(2)Applicability
			 in AlaskaNothing in this Act limits the application in Alaska of
			 any other provision of this Act.
				(q)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out subsection (m) $2,500,000 for each of fiscal years 2011 through
			 2017.
			5.Alaska village
			 peace officers
			(a)Establishment
			 of Alaska village peace officer grants programThe Office of
			 Justice Services of the Department of the Interior shall carry out a contract
			 program for the employment by Indian tribes of Village Peace Officers in Alaska
			 Native villages as provided in this section.
			(b)Application
			 criteria
				(1)In
			 generalTo qualify for a contract under this section, an
			 applicant shall—
					(A)be an Indian
			 tribe in Alaska that participated in a Project;
					(B)demonstrate the
			 lack of other resident law enforcement in the applicable Alaska Native village;
			 and
					(C)satisfy such
			 other criteria as may be established by notice by the Office of Justice
			 Services.
					(2)LimitationEach
			 contract awarded under this section shall be in an amount not to exceed
			 $100,000 for the salary and related costs of employing and equipping 1 Village
			 Peace Officer, except that the Office of Justice Services shall be authorized
			 to waive the 1-officer limitation upon a showing of compelling
			 circumstances.
				(c)ContractsAt
			 the request of an applicant Indian tribe, the Office of Tribal Services shall
			 disburse funds awarded under this section through modifications to existing
			 self-determination contracts or self-governance compacts authorized under the
			 Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.),
			 or by contract to a political subdivision of the State of Alaska pursuant to an
			 agreement, if any, under section 7.
			(d)Eligibility for
			 BIA trainingVillage peace officers hired pursuant to this
			 section shall be eligible to attend the Bureau of Indian Affairs Police Officer
			 Training Program.
			(e)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $5,000,000 for each of fiscal years 2011 through 2017.
			6.Technical
			 assistance
			(a)In
			 generalThe Attorney General
			 may enter into 18-month contracts with tribal organizations in Alaska to
			 provide training and technical assistance on tribal court development to any
			 Indian tribes in Alaska.
			(b)CooperationTribal organizations may cooperate with
			 other entities for the provision of services under contracts described in
			 subsection (a).
			(c)Authorization
			 of appropriationsThere is
			 authorized to be appropriated to carry out this section $2,000,000.
			7.Intergovernmental
			 agreements
			(a)In
			 generalThe State of Alaska,
			 political subdivisions of that State, Indian tribes in Alaska, and the United
			 States are each authorized and encouraged to enter into intergovernmental
			 agreements, including agreements concerning—
				(1)the employment of law enforcement officers,
			 probation, and parole officers;
				(2)cross-appointment and cross-deputization of
			 tribal, State, municipal, or Federal officials;
				(3)the detention or incarceration of
			 offenders; and
				(4)jurisdictional or financial matters.
				(b)Rule of
			 constructionNothing in this section shall be construed as
			 restricting the right of the judicial system of Alaska to enter into agreements
			 with the tribal courts.
			
